IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                           (Heard at Memphis)




                                               FOR PUBLICATION

                                               Filed:   July 6, 1998



IN RE: DANNY K. DOCKERY                )      No. 01S01-9605-BP-00101
                                       )
                                       )   (Board of Professional Responsibility)
                FILED
                   July 6, 1998

                 Cecil W. Crowson
               Appellate Court Clerk
For Danny Dockery:                     For Board of Professional
Danny K. Dockery                       Responsibility:
Pro Se                                 Laura L. Chastain
1384 Catherine Street                  Deputy Chief Disciplinary Counsel
Memphis, Tennessee 38111               Nashville, Tennessee




                        O P I N I O N




HELD IN CONTEMPT                                            ANDERSON, C.J.
      This case arose out of a petition for order of contempt filed by the Board of

Professional Responsibility alleging that Danny Kaye Dockery violated an order of

suspension previously entered by this Court by failing to comply with Tenn. Sup. Ct.

R. 9, § 18. The provisions of Rule 9 require a suspended attorney to notify clients of

an order of suspension, move for withdrawal from pending cases, provide notice to

adverse attorneys when clients have not obtained substitute counsel, and refrain

from accepting new clients.



      After considering the petition and Dockery’s responses, this Court appointed

Judge William Acree to serve as Special Master to resolve any and all factual issues

raised by the parties. Following an evidentiary hearing, the Special Master filed a

report of his findings indicating that the Board’s allegations were supported by the

proof and that Dockery had engaged in the practice of law in violation of the order of

suspension by rendering services to others that called for the professional judgment

of a lawyer.



      Accordingly, it is the judgment of this Court that Danny Kaye Dockery is

adjudged in contempt for violating the order of suspension by failing to comply with

Tenn. Sup. Ct. R. 9, § 18. Mr. Dockery is hereby sentenced to five days in jail,

suspended upon the condition that he refrain in the future from the type of conduct

set forth in the contempt petition and otherwise complies with the rules of this Court

with regard to his suspension.



                                   BACKGROUND

     Danny Kaye Dockery received his law license in the State of Tennessee in

1982. On October 14, 1996, this Court rendered an opinion suspending Dockery

from the practice of law for two years based on findings made by a disciplinary

hearing panel and adopted by the Shelby County Chancery Court that he had




                                          -2-
mismanaged funds and failed to pay a client an amount she was owed. This Court’s

opinion said, in part:



              It is the finding of the Panel that in numerous instances
              over an extended period [Dockery] co-mingled entrusted
              funds with his personal funds, that he misapplied and
              misappropriated to his own use and benefit the funds
              entrusted to him. He failed to pay his client the amount
              she was owed and failed to maintain his records in a
              professional manner that would permit him to
              demonstrate what he had done with the settlement
              proceeds. The proof demonstrated a pattern . . . of
              mismanaging his escrow account, his escrow account
              records and using his escrow account for payment of
              personal and office expenses and showing no
              appreciation for the importance of maintaining his
              records accurately. . . .


Dockery v. Board of Professional Responsibility, 937 S.W.2d 863 (Tenn. 1996).

This Court affirmed the two-year suspension and also conditioned Dockery’s

eligibility for future reinstatement upon completing three hours of legal ethics and

making full restitution to his former client.



       On April 30, 1997, the Board of Professional Responsibility filed a petition for

an order of contempt alleging that Dockery violated the orders of suspension by

failing to comply with Tenn. Sup. Ct. R. 9, § 18, which requires suspended attorneys

to notify clients of the suspension, withdraw from representation in pending cases,

give notice to adverse attorneys when clients have not found substitute counsel,

refrain from accepting new cases, and file an affidavit with the Court and the Board

stating that the attorney has complied with the Court’s order.



       The petition for contempt alleged six instances in which Dockery continued to

practice law and/or failed to notify his clients of his suspension, including:

       C      Dockery represented Vivian Ford and filed the completion of her
              Chapter 7 schedules and statement of affairs on July 10, 1996.

       C      Dockery gave legal advice to Vivian Ford and prepared petition
              schedules for her, which he copied for her on September 25, 1996.


                                            -3-
       C       Dockery represented Sammy Williams in a General Sessions matter
               on November 8, 1996, and signed a certificate of mailing as “attorney
               for plaintiff” on October 24, 1996.

       C       Dockery never sent Joycelyn Barton the court ordered notice of his
               suspension and in no other way notified her of his suspension.

       C       Dockery attempted to represent Abron Coleman in a criminal case on
               November 12, 1996.

       C       Dockery prepared the complaint for a divorce case and charged $150
               for his services in December of 1996.



Dockery filed a response denying the allegations, asking to reopen the investigation

regarding his suspension, and requesting damages from the Board.



       This Court appointed Judge William Acree as Special Master to determine

the factual issues raised by the petition and Dockery’s response. On April 7, 1998,

the Special Master filed his report with this Court, which found:


               In each of the five cases, the undersigned finds that
               [Dockery] rendered services to others that called for the
               professional judgment of a lawyer and, therefore,
               engaged in the practice of law in violation of the order of
               suspension.


The report also found “in mitigation” that Dockery received payment for only one of

the cases and that his motive in assisting Vivian Ford and Sammy Williams “was

solely for their benefit rather than for his.”1



        After consideration of the findings of the Special Master, this Court finds that

Dockery willfully violated the order of suspension previously entered by this Court by

failing to comply with Tenn. Sup. Ct. R. 9, § 18. See In re Saperstein, 811 S.W.2d
900 (Tenn. 1991)(finding willful and contemptuous violation of order of suspension).

Therefore, this Court holds Danny Kaye Dockery in contempt and sentences him to

a five-day suspended sentence, upon the condition that he refrains in the future


       1
          The Special Master also properly concluded that the matters regarding the suspension and
Dock ery’s reque st for dam ages w ere not p roperly befo re it.

                                                -4-
from the conduct set forth in the Board’s contempt petition and adheres to this

Court’s rules governing suspensions. Tenn. Code Ann. § 29-9-102(3)(1980 & Supp.

1997).



                                   CONCLUSION

         Having considered the petition for order of contempt against Danny Kaye

Dockery filed by the Board of Professional Responsibility, Dockery’s response to that

petition, and the findings of the Special Master, we conclude that Danny Kaye Dockery

violated this Court’s order of suspension by failing to comply with Tenn. Sup. Ct. R. 9,

§ 18. We therefore hold Danny Kaye Dockery in contempt of this Court and sentence

him to five days imprisonment, suspended upon the condition that he refrains in the

future from the conduct set forth in the Board’s contempt petition and complies with the

rules of this Court regarding his suspension.



         Costs of this proceeding are taxed to Danny Kaye Dockery, for which execution

may issue if necessary.



                                          _______________________________
                                          RILEY ANDERSON, CHIEF JUSTICE




CONCUR:
Drowota, Birch, and Holder, JJ.

Reid, Sp. J., Not Participating




                                           -5-